Exhibit 10.1

CONSULTING SERVICES AGREEMENT










This Consulting Agreement ("Agreement"), dated January 1, 2002, is made by and
between Frank J. Weinstock, an individual, (“Consultant”) and Strategic
Partners, Inc., a Wyoming corporation ("SPI")




WHEREAS, Consultant has knowledge and expertise in the management and operation
of businesses, including development of business and publicly traded companies.




WHEREAS, Consultant desires to be engaged by SPI to provide information,
evaluation and consulting services to the SPI in his area of knowledge and
expertise on the terms and subject to the conditions set forth herein;




WHEREAS, SPI is a publicly held corporation and desires to further develop its
business and properly managing its business; and




WHEREAS, SPI desires to engage Consultant to provide information, evaluation and
consulting services to SPI in his area of knowledge and expertise on the terms
and subject to the conditions set forth herein.




WHEREAS, Consultant currently has a five year employment agreement with SPI
dated October 1999 and this new consulting agreement will supersede and replace
that agreement in its entirety.




NOW, THEREFORE, in consideration for those services Consultant will provide to
SPI, the parties agree as follows:




1.  Services of Consultant.




Consultant agrees to perform for the SPI consulting services related to, but are
not limited to: (i) the management and operation of SPI; (ii) the evaluation of
the company=s operations; and (iii) coordinating the expansion of SPI’s business
operations and analysis of any opportunities to expand its existing business.  




2.  Consideration.




SPI agrees to pay Consultant, as his fee and as consideration for the consulting
services provided, one thousand dollars ($1,000) per month and the reimbursement
of all company advances, costs and fees paid by Consultant or Consultant’s
agents.

















--------------------------------------------------------------------------------




3.  Confidentiality.




Each party agrees that during the course of this Agreement, information that is
confidential or of a proprietary nature may be disclosed to the other party,
including, but not limited to, product and business plans, software, technical
processes and formulas, source codes, product designs, sales, costs and other
unpublished financial information, advertising revenues, usage rates,
advertising relationships, projections, and marketing data ("Confidential
Information"). Confidential Information shall not include information that the
receiving party can demonstrate (a) is, as of the time of its disclosure, or
thereafter becomes part of the public domain through a source other than the
receiving party, (b) was known to the receiving party as of the time of its
disclosure, (c) is independently developed by the receiving party or (d) is
subsequently learned from a third party not under a confidentiality obligation
to the providing party.




4.  Indemnification.




(a)  SPI.




SPI agrees to indemnify, defend, and shall hold harmless Consultant, and to
defend any action brought against consultant with respect to any claim, demand,
cause of action, debt or liability, including reasonable attorneys' fees to the
extent that such action is based upon a claim that: (i) is based upon a breach
of any of SPI's representations, warranties, or agreements hereunder, or (ii)
arises out of the negligence or willful misconduct of SPI.




(b)  Consultant. (Frank J. Weinstock)




Consultant agrees to indemnify, defend, and shall hold harmless SPI, its
directors, employees, shareholders and agents, and defend any action brought
against same with respect to any claim, demand, cause of action, debt or
liability, including reasonable attorneys' fees, to the extent that such an
action arises out of the gross negligence or willful misconduct of Consultant.




(c)  Notice.




In claiming any indemnification hereunder, the indemnified party shall promptly
provide the indemnifying party with notice of any claim, which the indemnified
party believes falls within the scope of the foregoing paragraphs. The
indemnified party may, at its expense, assist in the defense if it so chooses,
provided that the indemnifying party shall control such defense. Any settlement
intended to bind the indemnified party shall not be final without the
indemnified party's written consent, which shall not be unreasonably withheld.

2



--------------------------------------------------------------------------------




5.  Termination and Renewal.




(a)  Term.




This Agreement shall become effective on the date appearing as first written at
the top of this Agreement and terminate six (6) years thereafter. Unless
otherwise agreed upon in writing by Consultant and SPI, this Agreement may
automatically be renewed beyond its current Term.




(b)  Termination.




Either party may terminate this Agreement at their discretion on ninety (90)
calendar days written notice, or upon thirty (30) days written notice if a party
materially breaches any of its representations, warranties or obligations under
this Agreement and such breach is not cured within such notice period. Except as
may be otherwise provided in this Agreement, such breach by either party will
result in the breaching party being responsible to reimburse the non-breaching
party for all damages and costs incurred as a result of the breach of this
Agreement, and shall be subject to such damages as may be allowed by law or
equity including all reasonable attorneys' fees and costs incurred in the
enforcement of this Agreement.




(c)  Termination and Payment.




Upon any termination or expiration of this Agreement, SPI shall agree to
reconcile  all unpaid and outstanding fees through the effective date of
termination or expiration of this Agreement. And upon such termination,
Consultant shall provide and deliver to SPI any and all outstanding services due
through the effective date of this Agreement.




6.  Miscellaneous.




(a)  Independent Contractor.




This Agreement establishes an "independent contractor" relationship between
Consultant and SPI.




(b)  Assignment.




This Agreement and any other benefit to accrue hereunder may be assigned or
transferred by the consultant, either in whole or in part, without the written
consent of the other party.





3


--------------------------------------------------------------------------------




(c)  Amendment.




This Agreement may be amended only by an instrument in writing executed by all
the parties hereto.




(d)  Severability.




Each part of this Agreement is intended to be severable.  In the event that any
provision of this Agreement is found by any court or other authority of
competent jurisdiction to be illegal or

unenforceable, such provision shall be severed or modified to the extent
necessary to render it enforceable and as so severed or modified, this Agreement
shall continue in full force and effect.




(e)  Entire Agreement.




This Agreement embodies the entire agreement understanding between the parties
hereto with respect to the subject matter hereof and supersedes all prior oral
or written agreements and understandings relating to the subject matter hereof.
No statement, representation, warranty, covenant or agreement of any kind not
expressly set forth in this Agreement shall affect, or be used to interpret,
change or restrict, the express terms and provisions of this Agreement




(f)  Section Headings.




The Section headings in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.




 (g)  Further Assurances.




In addition to the instruments and documents to be made, executed and delivered
pursuant to this Agreement, the parties hereto agree to make, execute and
deliver or cause to be made, executed

and delivered, to the requesting party such other instruments and to take such
other actions as the requesting party may reasonably require to carry out the
terms of this Agreement and the

transactions contemplated hereby.




(h)  Notices.




Any notice which is required or desired under this Agreement shall be given in
writing and may be sent by personal delivery or by mail (either United States
mail, postage prepaid, or  generally recognized overnight carrier), addressed as
follows




4



--------------------------------------------------------------------------------

To SPI:

Strategic Partners, Inc.

1821 Logan Avenue

Cheyenne, WY 82001




To Consultant:

 

Frank J. Weinstock

P.O.Box 20927

Oxnard, CA 93034




(i)  Governing Law.




This Agreement shall be governed by the interpreted in accordance with the laws
of the State of Wyoming without reference to its conflicts of laws rules or
principles.  Each of the parties consents to the exclusive jurisdiction of the
federal courts of the State of Wyoming in connection with any dispute arising
under this Agreement and hereby waives, to the maximum extent permitted by law,
any objection, including any objection based on forum non coveniens, to the
bringing of any such proceeding in such jurisdictions.




(j)  Consents.




The person signing this Agreement hereby represents and warrants that they have
the necessary power, consent and authority to execute and deliver this Agreement
on behalf of such party.




(k)  Execution in Counterparts.




This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same agreement.




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
have agreed to and accepted the terms herein on this date, appearing next to
their signatures.













STRATEGIC PARTNERS, INC.







By :   /s/ Frank J. Weinstock




Its:   President







5

